Citation Nr: 1538525	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-29 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurologic bladder disorder, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a July 2006 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) that increased the Veteran's rating for his underlying lumbar strain to 20 percent.  The Veteran subsequently moved to Florida; the St. Petersburg RO has assumed jurisdiction over the claim. 

This case has a convoluted history that the Board summarized in its December 2013 decision and will not be recounted here.  In the December 2013 decision, the Board denied entitlement to an increased rating for a lumbar strain and remanded the issues of entitlement to service connection for radiculopathy of the bilateral lower extremities (which was granted by an RO decision dated in April 2015).

In an August 2014 Joint Motion for Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) affirmed the portion of the December 2013 decision that denied an increased rating for the musculoskeletal component of the Veteran's increased rating claim, but found that the Board did not support the denial of service connection for associated neurological impairments (beyond radiculopathy of the bilateral lower extremities) with adequate reasons and bases.  That portion of the Board's decision was vacated. 

No further discussion regarding the issue of the orthopedic manifestations of the Veteran's service-connected lumbar strain is warranted.  Instead, the issue remaining before the Board is, accordingly, service connection for neurologic abnormalities associated with service-connected lumbar strain.  To that end, the Board remanded this issue in October 2014 for compliance with the directives of the JMR.

In its December 2013 decision, and its October 2014 remand, the Board referred claims raised in an August 2012 letter; no action has been taken on those claims.  As such, the issues of entitlement to service connection for a neck disability, for a disability characterized by swollen legs, and for bilateral carpal tunnel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran raised the issue of entitlement to total disability based on individual unemployability (TDIU) in August 2015, and this issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence of record fails to demonstrate that a neurologic bladder disorder was manifest during service, manifest within one year of separation, or was caused and/or aggravated by a service-connected disability.


CONCLUSION OF LAW

Criteria for service connection for a neurologic bladder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for substantiating his claim, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran appealed the Board's January 2014 decision on the basis that a potential service connection claim, based on an underlying lumbar spine disorder, was not adequately addressed.  Pursuant to the JMR, which was signed by the Veteran's own representative, the Veteran was to be afforded a VA examination to determine the etiology of any diagnosed neurological disorder related to bladder dysfunction.  The Board, following the JMR's directives which were initiated by the Veteran's representative, remanded the claim to afford the Veteran an additional VA examination.  An examination was scheduled in April 2015.

As explained in detail below, the Veteran refused to report for the examination which he specifically requested, during a lengthy appellate process, through his representative.  As such, the Board finds that the duty to assist has been satisfied. 38 C.F.R. § 3.655.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran is currently service connected for a lumbar strain.  As noted above, pursuant to the JMR, the Veteran's claim was remanded so as to provide a VA examination to determine whether a neurological bladder disorder was related to the Veteran's service-connected lumbar disability.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the evidence of record, there is no indication of bladder dysfunction within the Veteran's service treatment records, to include his May 1970 separation examination, and no diagnosis is of record within one year following his separation from active duty.

During a May 2006 VA examination, the Veteran specifically denied fecal or urinary incontinence, though he reported urinary frequency.  At the time of a February 2009 VA examination, the Veteran denied any neurologic abnormalities such as leg weakness, paresthesias, and bowel or bladder incontinence.  During a January 2012 VA examination, the Veteran reported experiencing occasional bladder incontinence, but no corresponding diagnosis was provided.  In fact, the examiner stated that no neurologic abnormalities or findings related to a thoracolumbar spine condition were present.

Although an additional VA examination was scheduled for April 2015, to specifically address the etiology of  his purported urinary incontinence (at the Veteran's request through a lengthy appellate process), he refused to report for the scheduled examination.  He stated that he "refused to be a genie [sic] pig of the VA," and that he had been examined too many times by VA to get to the same conclusion.  While the Veteran made numerous other assertions in his April 2015 statement, he made absolutely no reference to any urinary disorder, to include a neurological disorder related to his lumbar strain. 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the original compensation claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Here, the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation, and there is no medical opinion of record linking any urinary disorder to any service-connected disability.  The Veteran was scheduled for a VA examination at the request of his representative, because there was insufficient evidence to support a grant of service connection.  The Veteran's refusal to participate in the adjudication of his claim means, and failure to submit evidence linking the disability for which he seeks service connection to either his military service or to his service connected back disability, means that the evidentiary framework which did not and does not support a claim for service connection remains in place.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a neurological bladder disorder is denied.


ORDER

Service connection for a neurologic bladder disorder, to include as secondary to service-connected lumbar strain is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


